           Case 1:00-mc-00308 Document 127 Filed 02/17/21 Page 1 of 5



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

IN RE:                             *
COURT OPERATIONS UNDER THE EXIGENT *                                  MISC. NO. 00-308
CIRCUMSTANCES CREATED BY COVID-19 *
                                 *****
                     STANDING ORDER 2021-04

       On November 11, 2020, this Court entered Standing Order 2020-20, significantly

reducing operations and retreating from Phase Three to Phase One of its Recovery Plan, all in

response to worsening COVID-19 virus data. This Standing Order was effective November 16,

2020. Staffing and Probation Office activities reverted to Phase Two. Following a continued

deterioration in local virus data, the Court later extended the duration of the reduced operations

through February 26, 2021.

       In recent weeks, local virus conditions in the State of Maryland have significantly

improved. The statewide 7-day test positivity rate is now under 5%, and the 7-day test positivity

rates for many of the local jurisdictions surrounding each courthouse are also below 5%.

Importantly, although some counties remain above the 5% target, all jurisdictions demonstrate a

clear downward trend sustained over several weeks. Moreover, the number of patients currently

hospitalized with COVID-19 has fallen significantly in the last month, and there has been a

steadily declining number of new cases and reported deaths. In response to improving metrics,

some local jurisdictions have begun to ease restrictions on the operation of local businesses and

institutions. Accordingly, the local virus data and other relevant criteria have sufficiently

improved such that they now support a return to Phase Three of the Court’s Recovery Plan.

       On March 1, 2021, the Court will reenter Phase Three, and it will resume conducting

some court proceedings on an “in-person” basis in the Courthouses. On or after March 15, 2021,

the Court will resume conducting some jury trials, with appropriate safety precautions taken in
             Case 1:00-mc-00308 Document 127 Filed 02/17/21 Page 2 of 5



all instances. The Court will continue to conduct some proceedings virtually. Whether a

proceeding will be conducted virtually or “in-person” will be determined by the presiding judge

on a case-by-case basis. Staff will return from telework to accommodate these in-court

proceedings. Members of the public will again be admitted into the Courthouses to observe and

participate in proceedings on a limited basis, and public facing administrative activities will be

resumed “in-person” under the direction of, and to the extent authorized by, court supervisors.

Rigorous measures designed to protect health and safety will remain, including mandatory mask

usage, six-foot physical distancing requirements, liberal use of plexiglass barriers, use of

“listen/talk” electronic communication devices in the courtrooms, and limits on occupancy in

certain areas such as courtrooms, restrooms, and elevators. Accordingly, it is

         ORDERED that the Court will reenter Phase Three of its Recovery Plan at 8:30 a.m. on

Monday, March 1, 2021; and it is further

         ORDERED that, subject to the restrictions below, all Courthouses in the District are once

again open to the public during regular business hours on all days except Saturdays, Sundays,

and legal holidays specified in Fed. R. Civ. P. 77(c), and the day after Thanksgiving. Probation

Offices in the District are open by appointment only. As detailed in Amended Standing Order

2020-16, restrictions on the number of persons permitted to enter and remain in courtrooms to

observe proceedings remain in effect; and it is further

         ORDERED that the following persons shall not enter any U.S. Courthouse or U.S.

Probation Office in this District without the express permission of the Chief Judge:

         Persons who have been diagnosed with COVID-19 or told to presume they have

          COVID-19 by a health professional within the last 14 days;




                                                 2
      Case 1:00-mc-00308 Document 127 Filed 02/17/21 Page 3 of 5



   Persons who have had contact in the last 14 days with anyone who has been diagnosed

    with COVID-19 or told to presume they have COVID-19 by a health professional,

    unless the diagnosis was more than 14 days ago and the person diagnosed has been

    symptom-free for the past 72 hours;

   Persons who have been asked to self-quarantine by any physician, hospital, or health

    agency;

   Persons who have a temperature of 100.0 degrees or higher, as measured by the

    touchless thermometers at the entrance to each Courthouse, which all persons are

    required to use prior to entry;

   Persons who have had fever or chills, cough, shortness of breath or difficulty breathing,

    fatigue, muscle or body aches, headache, new loss of taste or smell, sore throat,

    congestion or runny nose, nausea or vomiting, or diarrhea within the last 14 days, unless

    the symptoms are attributable to another known condition;

   Persons who reside with someone who has had fever or chills, cough, shortness of

    breath or difficulty breathing, fatigue, muscle or body aches, headache, new loss of taste

    or smell, sore throat, congestion or runny nose, nausea or vomiting, or diarrhea within

    the last 14 days, unless the symptoms are attributable to another known condition;

   Persons who have returned from international travel within the past 14 days; and

   Persons who have been released from a federal, state or local jail, prison, or other

    correctional institution within the last 14 days, except those who are reporting to be fit

    with a location monitoring device, or as otherwise ordered by the Court; and it is further




                                             3
            Case 1:00-mc-00308 Document 127 Filed 02/17/21 Page 4 of 5



       ORDERED that the United States Marshal, his Deputies, the Court Security Officers, or a

designated contractor, shall enforce the terms of this Order and shall deny entry to anyone

attempting to enter in violation of this Order; and it is further

       ORDERED that if you are scheduled or required to appear at a U.S. Courthouse or U.S.

Probation Office in the District of Maryland, and you are unable to appear because of the

restrictions in this Order, you are directed to proceed as follows:

           If you are represented by an attorney, please contact your attorney;

           If you are an attorney and you are scheduled to appear in court before a judge, please

            contact that chambers directly;

           For self-represented litigants, please contact the Clerk’s Office at (410) 962-3625;

           If you are scheduled to meet with a Pretrial Services officer, please contact the office

            of Pretrial Services at (410) 962-4820 for Baltimore and (301) 344-0375 for

            Greenbelt;

           If you are scheduled to meet with a Probation officer, please contact the Probation

            office at (410) 962-4740 for Baltimore and (301) 344-0510 for Greenbelt;

           If you are a juror, please contact the Jury Department at (410) 962-3090;

           For Court of Appeals matters, please contact Patricia S. Connor, Clerk of Court, at

            (804) 916-2700;

           For Bankruptcy Court matters, please contact the Clerk’s Office at (410) 962-2688

            for Baltimore and (301) 344-8018 for Greenbelt.

           For Section 341 Meetings of Creditors, please contact the U.S. Trustee’s Office at

            (410) 962-4300.




                                                   4
            Case 1:00-mc-00308 Document 127 Filed 02/17/21 Page 5 of 5



           For District Court matters, and any matters not included above, please contact the

            Clerk’s Office at (410) 962-3625; and it is further

       ORDERED that these restrictions will remain in place temporarily until it is determined

that they may be safely removed.

       Dated this 17th day of February, 2021.

                                                     BY THE COURT:


                                                       /s/ JAMES K. BREDAR
                                                     James K. Bredar
                                                     Chief Judge




                                                5
